Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended June 30, 2008 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to 000-29819 (Commission File Number) HEPALIFE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation) 58-2349413 (I.R.S. Employer Identification No.) 60 State Street, Suite 700, Boston, MA 02109 (Address of principal executive offices) (800) 518-4879 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: 91,596,829 shares of Common Stock, par value $0.001, were outstanding on August 11, 2008. TABLE OF CONTENTS HEPALIFE TECHNOLOGIES, INC. FORM 10-Q, QUARTER ENDED JUNE 30, 2008 PART I FINANCIAL INFORMATION Item 1. Financial Statements Interim Unaudited Consolidated Balance Sheets 3 Interim Unaudited Consolidated Statements of Operations 4 Interim Unaudited Consolidated Statement of Stockholders Equity (Deficiency) 5 Interim Unaudited Consolidated Statements of Cash Flows 8 Notes to Interim Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits and Reports on Form 8-K 24 Signatures 25 Item 1. Financial Statements HEPALIFE TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS June 30, 2008 and December 31, 2007 (Unaudited) June 30, December 31, (Expressed in U.S. Dollars) ASSETS Current assets Cash $ 4,064,454 $ 534,113 Prepaid expenses and other receivables 6,895 4,338 Total current assets 4,071,349 538,451 Equipment , net (Note 7) 5,667 10,882 Licence fee (Note 6) 75,000 75,000 Deferred financing costs (Note 9) - 210,728 Total assets $ 4,152,016 $ 835,061 LIABILITIES Current Accounts payable and accrued liabilities $ 42,263 $ 4,800 Accounts payable - related parties (Note 4) - 208,330 Notes payable - related party (Note 4) - 877,800 Total current liabilities 42,263 1,090,930 Convertible promissory note, at face value (Note 9) - 755,000 Discount on convertible promissory notes (Note 9) - (468,343) - 286,657 Total liabilities 42,263 1,377,587 Commitments and Contingencies (Note 5, 6) STOCKHOLDERS' EQUITY (DEFICIENCY) Stockholders' Equity (Deficiency) Preferred stock: $0.10 par value; Authorized: 1,000,000 Issued and outstanding: none - - Common stock: $0.001 par value; Authorized: 300,000,000 Issued and outstanding: 91,596,829 (2007: 76,264,584) 91,598 76,265 Additional paid-in capital 21,600,658 15,039,050 Accumulated other comprehensive income (loss) 453 (3,772) Loss accumulated during the development stage (17,582,956) (15,654,069) Total stockholders' equity (deficiency) 4,109,753 (542,526) Total liabilities and stockholders' equity $ 4,152,016 $ 835,061 (The accompanying notes are an integral part of these financial statements) 3 HEPALIFE TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS For the three months and six months ended June 30, 2008 and 2007 and from inception (October 21, 1997) to June 30, 2008 From inception (October 21, 1997) Three months ended June 30, Six months ended June 30, to June 30, (Expressed in U.S. Dollars) 2008 2007 2008 2007 2008 Revenue $ - $ - $ - $ - $ - Expenses Administrative and general 32,387 60,381 71,369 102,515 712,717 Depreciation 2,607 4,090 5,214 7,901 32,803 Professional fees- accounting and legal 66,260 65,762 88,805 75,465 596,326 Management and consulting fees (Note 4) 750 11,355 1,500 23,442 1,003,837 Research and development (Notes 5 and 6) 81,742 34,969 209,205 64,590 1,230,493 Salary and benefits 310,667 314,882 642,750 908,079 5,119,720 Shareholder and investor relations 166,170 201,976 169,470 211,381 3,953,859 Stock offering costs - 1,926,713 Transfer agent and filing 590 4,008 1,245 4,468 17,262 Travel 12,324 21,532 20,936 38,177 314,535 673,497 718,955 1,210,494 1,436,018 14,908,265 Operating Loss (673,497) (718,955) (1,210,494) (1,436,018) (14,908,265) Other income (expense) Interest on promissory note (18,685) (21,649) (41,615) (42,818) (355,112) Interest, bank charges and foreign exchange loss 4 (2,851) (9,173) (5,143) (33,719) Interest income 8,569 12,685 11,466 14,229 100,754 Amortization of discount on issuance of convertible promissory notes (Note 9) - (62,793) (468,343) (62,793) (2,093,099) Amortization of deferred financing costs (Note 9) - (8,805) (210,728) (8,805) (293,515) (10,112) (83,413) (718,393) (105,330) (2,674,691) Net loss available to common shareholders $ $ (802,368) $ (1,928,887) $ $ (17,582,956) Loss per share - basic and diluted $ $ (0.01) $ (0.02) $ (0.02) Weighted average number of common shares outstanding - basic and diluted 81,604,652 73,563,727 79,974,458 73,225,292 (The accompanying notes are an integral part of these financial statements) 4 HEPALIFE TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIENCY) From inception (October 31, 1997) to June 30, 2008 Accumulated Loss accumulated Total Common Stock Additional other comprehensive during development Comprehensive stockholders' (Expressed in U.S. Dollars) Shares Amount paid-in capital income stage income (loss) equity (deficiency) Common stock issued for service rendered at $0.00025 per share, October 21, 1997 12,000,000 $ 12,000 $ (9,000) $ - $ - $ - $ 3,000 Common stock issued for cash at $0.0625 per share during 1997 1,200,000 1,200 73,800 - - 75,000 Comprehensive income Income from inception (October 21, 1997) to December 31, 1997 - 42 42 42 Total comprehensive income 42 Balance, December 31, 1997 13,200,000 13,200 64,800 - 42 78,042 Common stock issued for service rendered at $0.025 per share, December 15, 1998 16,000,000 16,000 384,000 - 400,000 Comprehensive income (loss) Loss, year ended December 31, 1998 - - - (471,988) (471,988) (471,988) Total comprehensive income (471,988) Balance, December 31, 1998 29,200,000 29,200 448,800 - (471,946) 6,054 Common stock issued for cash at $0.025 per share, March 1999 12,000,000 12,000 288,000 - 300,000 Comprehensive income (loss) Loss, year ended December 31, 1999 - - - (121,045) (121,045) (121,045) Total comprehensive income (121,045) Balance, December 31, 1999 41,200,000 41,200 736,800 - (592,991) 185,009 Comprehensive income (loss) Loss, year ended December 31, 2000 - - - (80,608) (80,608) (80,608) Total comprehensive income (80,608) Balance, December 31, 2000 41,200,000 41,200 736,800 (673,599) 104,401 Conversion of debt to equity at $0.015 per share, July 31, 2001 8,933,332 8,933 125,067 - 134,000 Comprehensive income (loss) Loss, year ended December 31, 2001 - - - (160,364) (160,364) (160,364) Total comprehensive income (160,364) Balance, December 31, 2001 50,133,332 50,133 861,867 - (833,963) 78,037 Common stock issued for services at $0.06 per share, April 23, 2002 10,000 10 590 - 600 Conversion of debt to equity at $0.05 per share, April 26, 2002 2,160,000 2,160 105,840 - 108,000 Common stock issued for investor relations services at $0.05 per share, July 25, 2002 2,390,000 2,390 117,110 - 119,500 Conversion of debt to equity at $0.05 per share, December 18, 2002 1,920,000 1,920 94,080 - 96,000 Comprehensive income (loss) Loss, year ended December 31, 2002 - - - (375,472) (375,472) (375,472) 5 Total comprehensive income (375,472) Balance, December 31, 2002 56,613,332 56,613 1,179,487 - (1,209,435) 26,665 Common stock issued pursuant to exercise of stock options during the year at between $0.07 to $2.11 per share 282,500 283 398,317 - 398,600 Common stock issued pursuant to exercise of share purchase warrants in November 2003 at $0.025 per share 7,300,000 7,300 175,200 - 182,500 Comprehensive income (loss) Loss, year ended December 31, 2003 - - - (1,102,723) (1,102,723) (1,102,723) Total comprehensive income (1,102,723) Balance, December 31, 2003 64,195,832 64,196 1,753,004 - (2,312,158) (494,958) Common stock issued pursuant to exercise of stock options during the year between $0.07 to $2.11 per share 1,622,000 1,622 1,339,998 - 1,341,620 Common stock issued pursuant to exercise of share purchase warrants in December 2004 at $0.025 per share 2,000,000 2,000 48,000 - 50,000 Comprehensive income (loss) Loss, year ended December 31, 2004 - - - (1,435,613) (1,435,613) (1,435,613) Total comprehensive income (1,435,613) Balance, December 31, 2004 67,817,832 67,818 3,141,002 - (3,747,771) (538,951) Common stock issued pursuant to exercise of stock options in March 2005 at $3.10 per share 50,000 50 154,950 - 155,000 Common stock issued pursuant to exercise of stock options in May 2005 at $2.11 per share 45,000 45 94,905 - 94,950 Common stock issued pursuant to exercise of stock options in June 2005 at $2.11 per share 100,000 100 210,900 - 211,000 Common stock issued pursuant to exercise of stock options in October 2005 at $2.11 per share 40,000 40 84,360 - 84,400 Common stock issued pursuant to exercise of stock options in March 2005 at $2.11 per share 50,000 50 105,450 - 105,500 Common stock issued pursuant to exercise of share purchase warrants in March 2005 at $0.025 per share 1,250,000 1,250 30,000 - 31,250 Restricted common stock issued in June 2005 pursuant to share purchase agreement 20,000 20 37,580 - 37,600 Restricted common stock issued in July 2005 pursuant to share purchase agreement 691,598 692 1,382,504 - 1,383,196 Comprehensive income (loss) Loss, year ended December 31, 2005 (2,813,602) (2,813,602) (2,813,602) 6 Total comprehensive income (2,813,602) Balance, December 31, 2005 70,064,430 70,065 5,241,651 - (6,561,373) (1,249,657) Restricted common stock issued in January 2006 pursuant to share purchase agreement 374,753 375 505,542 - - 505,917 Common stock issued in the first quarter of 2006 to Fusion Capital for cash 431,381 431 449,569 - - 450,000 Common stock issued in the second quarter of 2006 to Fusion Capital for cash 416,303 416 329,584 - - 330,000 Common stock issued in the third quarter of 2006 to Fusion Capital for cash 758,606 759 584,234 - - 584,993 Common stock issued in the fourth quarter of 2006 to Fusion Capital for cash 548,371 548 354,455 - - 355,003 Exercise of stock options 175,000 175 12,075 - - 12,250 Stock based compensation expenses - - 2,607,302 - - 2,607,302 Comprehensive income (loss) Loss, year ended December 31, 2006 (4,654,499) (4,654,499) (4,654,499) Total comprehensive income (4,654,499) Balance, December 31, 2006 72,768,844 72,769 10,084,412 - (11,215,872) (1,058,691) Common stock issued in the first quarter of 2007 to Fusion Capital for cash 382,000 382 204,619 205,001 Common stock issued in the second quarter of 2007 to Fusion Capital for cash 509,019 509 289,491 290,000 Common stock converted from convertible promissory notes during August - December 2007 2,604,721 2,605 1,742,395 1,745,000 Stock based compensation expenses 935,044 935,044 Proceeds allocated to the warrants issued with the convertible notes 497,689 497,689 Warrants issued for the payment of broker's fees 64,990 64,990 Intrinsic value of the beneficial conversion feature of the notes 1,220,410 1,220,410 Comprehensive income (loss) Foreign currency translation adjustment (3,772) (3,772) (3,772) Loss, year ended December 31, 2007 (4,438,197) (4,438,197) (4,438,197) Total comprehensive income (4,441,969) Balance, December 31, 2007 76,264,584 76,265 15,039,050 (3,772) (15,654,069) (542,526) Common stock issued for convertible promissory notes during January 2008 2,342,415 2,343 752,657 755,000 Common stock and warrants issued for 2,065,412 2,065 975,680 977,745 related party notes Common stock and warrants issued for cash and placement fees at $0.425 per share in May 2008 10,924,418 10,925 4,519,875 4,530,800 Stock based compensation expenses 313,396 313,396 Comprehensive income (loss) Foreign currency translation adjustment 4,225 4,225 4,225 Loss, six months ended June 30, 2008 (1,928,887) (1,928,887) (1,928,887) Total comprehensive income (loss) $ (1,924,662) Balance, June 30, 2008 91,596,829 $ 91,598 $ 21,600,658 $ 453 $ (17,582,956) $ 4,109,753 (The accompanying notes are an integral part of these financial statements) 7 HEPALIFE TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ended June 30, 2008 and 2007 and from inception (October 21, 1997) to June 30, 2008 From inception (October 21, 1997) June 30, June 30, to June 30, (Expressed in U.S. Dollars) 2008 2007 2008 Cash flows from operating activities Net Loss $ (1,928,887) $ (1,541,348) $ (17,582,956) Adjustments to reconcile net loss to net cash from operating activities: Depreciation 5,214 7,901 32,803 Common stock issued for services - - 861,100 Common stock issued as stock offering costs - - 1,926,713 Stock based compensation expenses 313,396 641,365 3,855,742 Interest payable written off (99,945) - (99,945) Amortization of discount on issuance of convertible promissory notes 468,343 62,793 2,093,099 Amortization of deferred financing costs 210,728 8,805 293,515 Change in assets and liabilities: Decrease (Increase) in prepaid expenses (2,557) 1,471 (6,895) Increase (Decrease) in accounts payable 37,464 (62,407) 42,264 Increase (Decrease) in accounts payable - related party (108,385) 12,182 99,945 Net cash used in operating activities (1,104,629) (869,238) (8,484,615) Cash flows from investing activities Purchase of property and equipment - (3,878) (38,471) Increase in licence fees - - (75,000) Net cash used in investing activities - (3,878) (113,471) Cash flows from financing activities Proceeds from issuance of common stock and warrants 4,530,800 495,001 9,787,867 Proceeds from issuance of convertible notes - 2,125,000 2,125,000 Repayment of promissory notes - (132,200) 877,800 Cash paid for finders fee - (228,525) (228,525) Net cash provided by financing activities 4,530,800 2,259,276 12,562,142 Increase in cash and cash equivalents 3,426,171 1,386,160 3,964,056 Effect of foreign exchange rate 4,225 (3) 453 Cash and cash equivalents , beginning of period 534,113 252,887 - Cash and cash equivalents , end of period $ 3,964,509 $ 1,639,044 $ 3,964,509 Supplemental disclosure of cash flow information: Interest paid in cash $ 150,000 $ 25,930 $ 247,575 Income tax paid in cash $ - $ - $ - Non-cash Investing and Financing Activities: Common stock and warrants issued for private placement fees $ 112,078 $ - $ 973,078 Issuance of common stock as stock offering costs $ - $ - $ 1,926,713 Issuance of warrants for deferred financing costs $ - $ 64,990 $ 64,990 Conversion of related party note payable and interest to equity $ 977,745 $- $977,745 Conversion of debt to equity $ 755,000 $ - $ 2,500,000 (The accompanying notes are an integral part of these financial statements) 8 HEPALIFE TECHNOLOGIES, INC. AND SUBSIDIARIES (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2008 (Expressed in US Dollars) NOTE 1 - BASIS OF PRESENTATION - GOING CONCERN UNCERTAINITIES HepaLife Technologies, Inc. (the Company) was incorporated in the State of Florida on October 21, 1997, with an authorized capital of 100,000,000 shares of common stock, par value of $0.001 per share, and 1,000,000 shares of $0.10 par value preferred stock, which may be divided into series with the rights and preferences of the preferred stock to be determined by the Board of Directors. On August 10, 2001, Articles of Amendment to the Articles of Incorporation were filed to increase the authorized capital stock of the Company to 300,000,000 shares of $0.001 par value common stock. The Company is a development stage biotechnology company focused on the identification, development and eventual commercialization of cell-based technologies and products. The Company has incurred net operating losses since inception. The Company faces all the risks common to companies in their early stages of development, including under capitalization and uncertainty of funding sources, high initial expenditure levels, uncertain revenue streams, and difficulties in managing growth. The Companys recurring losses raise substantial doubt about its ability to continue as a going concern and may cause it to cease operations. The Companys financial statements do not reflect any adjustments that might result from the outcome of this uncertainty. The Company expects to incur losses from its business operations and will require additional funding during 2008. The future of the Company hereafter will depend in large part on the Companys ability to successfully raise capital from external sources to pay for planned expenditures and to fund operations. To meet these objectives, the Company issued common stock and warrants for net proceeds of $4,530,800 on May 23, 2008 (Note 9). Management believes that its current and future plans enable it to continue operations through June 30, 2009. These financial statements do not give effect to any adjustments which would be necessary should the Company be unable to continue as a going concern and therefore be required to realize its assets and discharge its liabilities in other than the normal course of business and at amounts different from those reflected in the accompanying financial statements. Principles of Consolidation The accompanying consolidated financial statements have been prepared on the accrual basis in accordance with accounting principles generally accepted in the United States, and include the accounts of HepaLife Technologies, Inc. and its subsidiaries, Phoenix BioSystems, Inc., HepaLife Technologies Ltd. and HepaLife Biosystems Inc Phoenix BioSystems, Inc. was incorporated under the laws of the State of Nevada on June 6, 2006. HepaLife Technologies Ltd. was incorporated on April 11, 2007 in British Columbia, Canada, for the purpose of streamlining business operations in Canada. HepaLife Biosystems Inc., was incorporated in State of Nevada on April 17, 2007 for the purpose of categorizing operations and accounting associated with the Companys ongoing research and development efforts associated with its patented PICM-19 cell line, artificial liver technologies, and in vitro toxicology testing systems. All significant inter-company transactions and accounts have been eliminated in consolidation. NOTE 2  STATEMENT OF INFORMATION FURNISHED AND ACCOUNTING POLICIES The accompanying unaudited interim consolidated financial statements have been prepared in accordance with Form 10-Q instructions and in the opinion of management contains all adjustments (which are of a normal recurring nature) necessary to present fairly the financial position as of June 30, 2008 and December 31, 2007, and the results of operations for three and six months ended June 30, 2008 and 2007 and cash flows for the six months ended June 30, 2008 and 2007. These results have been determined on the basis of generally accepted accounting principles and practices in the United States and applied consistently with those used in the preparation of the Company's 2007 Annual Report on Form 10-K. 9 Recent Accounting Pronouncements In December 2007, the FASB ratified EITF No. 07-1, Accounting for Collaborative Arrangements, that discusses how parties to a collaborative arrangement (which does not establish a legal entity within such arrangement) should account for various activities. The consensus indicates that costs incurred and revenues generated from transactions with third parties (i.e. parties outside of the collaborative arrangement) should be reported by the collaborators on the respective line items in their income statements pursuant to EITF Issue No. 99-19, Reporting Revenue Gross as a Principal Versus Net as an Agent., Additionally, the consensus provides that income statement characterization of payments between the participants in a collaborative arrangement should be based upon existing authoritative pronouncements; analogy to such pronouncements if not within their scope; or a reasonable, rational, and consistently applied accounting policy election. EITF Issue No. 07-1 is effective for financial statements beginning after December 15, 2008 and is to be applied retrospectively to all periods presented for collaborative arrangements existing as of the date of adoption. The Company is evaluating the impact, if any, the adoption of this consensus will have on the results of operations, financial position or cash flows. In December 2007, the FASB issued SFAS No. 141 (R), Business Combinations, and SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements.
